department of the treasury internal_revenue_service washington d c date cc dom it a gl-612849-98 uilc number release date memorandum for district_counsel attn from heather c maloy acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the service_center issue is the internal_revenue_service service liable to a spouse for his or her share of a joint refund where the service erroneously issued the refund check to the other spouse conclusion sec_6402 of the internal_revenue_code code provides that the service shall refund an overpayment_of_tax to the person who made the overpayment when married taxpayers file a joint_return each spouse has a separate interest in the overpayment shown on the return in cases where the service issues a refund check in the name of only one spouse and the other spouse demonstrates a separate interest in the overpayment the service is liable to this other spouse for the amount of his or her separate interest in the overpayment accordingly the service is required to pay the other spouse his or her separate interest in the refund also the service should pursue the spouse who received the original refund check and attempt to recover the share of the overpayment which was due to the other spouse gl-612849-98 facts the taxpayers husband and wife were married at all times during the taxable_year the husband filed a return claiming head_of_household filing_status the wife did not file a return service_center conducted an examination of the husband’s return and proposed several adjustments one of the adjustments was to allow the husband married filing joint filing_status with his wife the husband and wife executed form 4549-cg statement of income_tax examination changes agreeing to the proposed adjustments ie an additional personal_exemption for the wife and computation of the tax using joint rates rather than single rates the agreed adjustments resulted in an overpayment_of_tax because the service failed to include the wife’s name on the account the service_center issued the refund check in the name of the husband original filer only the husband cashed the refund check and refused to give the wife any portion of the proceeds the wife contends that the service erred by not issuing the refund check jointly to the taxpayers to correct this alleged error the wife requests that the service issue a duplicate refund check for the full refund to her discussion sec_6013 of the code permits a husband and wife to make a joint_return of individual income taxes sec_6402 of the code provides in part that in the case of any overpayment the secretary may credit the amount of such overpayment against any_tax liability of the person who made the overpayment and shall refund the balance to such person sec_301_6402-2 of the regulations on procedure and administration provides in part that checks in payment of claims allowed will be drawn in the names of the persons entitled to the money the regulations implement the clear statutory rule that a tax_refund should be issued to the person or persons who overpaid the tax sec_6402 of the code authorizes the service to credit or refund any overpayment_of_tax only to the person who made the overpayment although spouses are permitted to file a joint_return they are considered separate taxpayers for purposes of determining the person who made the overpayment 757_f2d_1157 11th cir 153_fsupp_365 ct_cl st john v bookwalter ustc w d mo disputes over entitlement to a joint refund often require an allocation of the spousal shares gl-612849-98 in revrul_74_611 1974_1_cb_399 the service held that a joint income_tax return does not create new property interests for the husband or the wife in each other’s income_tax overpayment instead each spouse has a separate interest in the overpayment shown on a joint_return under the facts of the ruling because the entire overpayment was attributable to the wife no portion of the overpayment shown on the joint_return could be credited against the husband’s separate tax_liability the wife was the person who made the overpayment within the meaning of sec_6402 the amount of a joint_return overpayment that is attributable to each spouse is determined by apportioning the overpayment between the spouses to the extent each spouse contributed to the overpaid tax gens v united_states ct_cl 397_fsupp_342 e d pa the service has set out in a series of revenue rulings the separate tax formula for making this apportionment under the separate tax formula a spouse’s separate interest in an overpayment is determined by subtracting that spouse’s share of the joint tax_liability from that spouse’s contribution toward the payment of the joint tax_liability the service does not typically determine the separate interests of the spouses in an overpayment before crediting or refunding the overpayment as a practical matter the service often cannot determine the separate interests of the spouses based solely on information provided in the return thus when the service refunds an overpayment shown on a joint_return it typically issues the refund in the names of both spouses leaving them to divide the proceeds this procedure satisfies the sec_6402 requirement that the service issue the refund to the person or persons who made the overpayment and is administratively practical considering the volume of joint returns received by the service and the complexity involved in determining a spouse’s separate interest in the overpayment assuming the service were able to determine the separate interest of each spouse in an overpayment shown on a joint_return nothing in the law would prohibit the service from issuing a separate refund check to each spouse in the amount of his or her interest in the overpayment on the other hand where the service issues a refund in the name of only one spouse and the other spouse has a separate interest in that overpayment the service has not issued the refund to the person who made the overpayment within the meaning of sec_6402 of the code see revrul_80_7 1980_1_cb_296 revrul_85_70 1985_1_cb_361 and revrul_87_52 1987_1_cb_347 similarly the service does not determine the separate interests of the spouses in an overpayment when it credits the overpayment against the separate tax debt of one of the spouses rather the service credits the entire amount of the joint overpayment against the separate tax debt of the liable spouse if the nonliable spouse can demonstrate that he or she had a separate interest in the joint overpayment the service will refund that spouse’s share of the overpayment gl-612849-98 in such cases the service is liable to the other spouse for his or her share of the overpayment to remedy this error the service should apply the separate tax formula of revrul_80_7 and issue a refund to the spouse for his or her separate interest in the overpayment the service should then attempt to recover the excessive refund from the spouse who received the original refund check if necessary the service could utilize the erroneous refund procedures of sec_7405 of the code under the facts presented you indicate that the service mistakenly issued the refund to the husband only we suggest that the service_center apply the separate tax formula of revrul_80_7 as modified by revrul_87_52 to the facts if the wife did in fact have a separate interest in the overpayment the service should refund this amount to the wife and take the necessary steps to recover the same amount from the husband however the information you submitted indicates that the wife had no earned_income and made no payments toward the joint tax_liability we note that under the revrul_80_7 formula the wife may not have a separate interest in the overpayment if you have any further questions please contact andrew keyso pincite- heather c maloy s george j blaine by george j blaine chief branch cc
